DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,7-8,11,18,22-28,37,39-40 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, 17-18, 21-27, 32-33, and 39-43 of copending Application No. 16/488,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the claims in the ‘447 application but also include a coupler with a retainer, a driver that can be decoupled from the driver and a trigger that causes the driver to decouple from the retainer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 27, 28 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 27 and 28 recites the limitation "the driver actuator" in lines 2 and 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “the push-rod” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
The claims will be examined as best understood, however further correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 11, 18, 22-28, 37 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikorski et al. (8,585,345).

Regarding claim 1, Sikorski et al. discloses a coupler (10) for securing an attachment (AT) to an earth working machine, the coupler (10) comprising a coupler body (F) that presents a receptacle (FH) comprising a mouth opening via which a pin (P1) of an attachment can pass to move through a passage of the receptacle to a captive region of the receptacle, the passage of the receptacle able to be occluded sufficient to prevent the pin from moving out of the captive region by a retainer (82) moveably presented from and relative to the coupler body, biased to a passage occluded first position (Figure 7, via spring 89) at which the retainer prevents the pin from moving out of the captive region and that can be moved to a second position relative the passage (Figure 8A) to allow:
The ingress of said pin into the captive region by forcing said pin against the retainer (Figure 8d) to move the retainer against its bias towards said second position
Egress of said pin from the captive region by a driver (72) able to be moved relative the coupler body to be (a) coupled with the retainer (Figure 7), to allow the retainer to be moved by the driver to its second position and able to (b) depcoupled from the retainer (Figure 8A-8D), preventing the driver from controlling the retainer position between its first and second positions
Wherein the coupler further comprises a trigger (76) that is translatable relative the coupler body in a manner to be engaged and able to be translated by the pin as said pin moves through the passage in a manner so that the trigger can, when so translated by said pin, cause the driver to decouple from the retainer, wherein the driver is carried by the trigger (Figures 7 and 8A-8D)

Regarding claim 2, the trigger (76) can cause the coupled retainer and driver to decouple so that the retainer, if not in its first position, is able to move to its first position under influence of the bias (89).

Regarding claim 3, the trigger (76) can cause the coupled retainer and driver to move relative each other to decouple so that the retainer is not held from moving to its first position by the driver.

Regarding claim 4, the drier is able to move between a coupled and decoupled condition with the trigger (Figure 7, 8A).

Regarding claim 5, the retainer (82) is mounted to move in a rotational manner relative the body about a retainer rotational axis.

Regarding claim 7, the driver is coupled to a driver actuator (DS) to cause the driver to move in a manner able to move the retainer.

Regarding claim 8, the driver actuator (DS) when actuated is able to cause the driver to move in an actuation direction to, when the driver is coupled to the retainer, move the retainer to or towards its second position.

Regarding claim 11, the trigger (76) is mounted relative to the body to translate in a trigger direction (up/down) relative the body and orthogonal to the retainer rotational axis.

Regarding claim 18, the driver (72) is configured to lose contact, or decouple from the driver actuator (DS).

Regarding claim 22, a second receptacle (RH) is provided by the coupler body at a location away from said first mentioned receptacle, said second receptacle provided to receive and retain a second pin (P2) of the attachment.

Regarding claim 23, said second receptacle (RH) is provided and can retain the second pin of the attachment when said first receptacle is retaining said first pin, and/or said 

Regarding claim 24, a second retainer is provided, the second retainer (30) located by the coupler body in a manner to move between a second retainer first position (Figure 8A) where it prevents the second pin located in the second receptacle from moving out of the second receptacle, and a second retainer second position (Figure 8B) where the retained second pin can be released from the second receptacle.

Regarding claims 25 and 26, the second retainer is actuator for movement by a second retainer actuator/hydraulic cylinder (40) between the first position and second position.

Regarding claim 27, the driver actuator is actuated directly or indirectly by the second retainer actuator.

Regarding claim 28, the driver actuator is not self powered.

Regarding claim 37, the driver actuator is (72) is engaged with the second retainer/retainer actuator (column 6 lines 22-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikorski et al. (8,585,345) in view of Ravindran (2015/0330053).



Regarding claim 40, the combination discloses an interconnected hydraulic system wherein operation of a first actuator causes operation of the second actuator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Vita et al. (3,531,140) shows an alternate type of coupler that includes a push rod and actuator/driver system to prevent removal of the pin from the receptacle.  Daraie et al. (2010/0031539) shows another decouplable retainer/driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671